DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 06 September 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 September 2019 are being considered by the Examiner, unless otherwise noted.

Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities:  Claim 2 recites “2. The method of claim 1, wherein collecting, by the processor, publicly available searching at least one public datastore for publicly available information; storing publicly available information in a private datastore;” which does not end in a “.” (period) and thus a grammatical error.  The same applies mutatis mutandis to claims 9 and 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new 
The limitations of “comparing, the publicly available information about the applicant, as well as information included on the applicant's application, to the job description; comparing, one or more skills and achievements of the applicant to one or more skills and achievements of other applicants; rating, one or more qualities, including a leadership quality, of the applicant; ranking, the applicant, based on the one or more rated qualities; identifying, a low ranking applicant and providing feedback to the low ranking applicant; and recommending, by the processor, a high ranking applicant to an administrator.,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and/or mental processes but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “by the processor,” (or “by a processor” in claims 8 and 15) nothing in the claim element precludes the step from the methods of organizing human activities and practically being performed in the mind.  For example, but for the “by the processor” language, “comparing,” “comparing,” “rating,” “ranking,” “identifying,” and “recommending” in the context of this claim encompasses the user manually reviewing job applications and sorting the applications for the best candidate for a job.  If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) as a certain method of organizing human activities or in the mind, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2, 4-5, 9, 11-12, 16, and 18-19 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 2, 4-5, 9, 11-12, 16, and 18-19 recite the same abstract idea of “recommending a high ranking applicant based upon comparisons of a job application and job description.”  The claim recites the additional limitations further limiting the collecting and rating steps, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the 
Claims 3, 6, 10, 13, 17, and 20 are dependent on claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15.  Therefore, claims 3, 6, 10, 13, 17, and 20 recite the same abstract idea of “recommending a high ranking applicant based upon comparisons of a job application and job description.”  The claim recites the additional limitations further limiting comparing and ranking steps to include additional calculations, which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 7 and 14 are dependent on claims 1 and 8 and include all the limitations of claims 1 and 8.  Therefore, claims 7 and 14 recite the same abstract idea of “recommending a high ranking applicant based upon comparisons of a job application and job description.”  The claim recites the additional limitations to include generating feedback for a low ranking applicant, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, and 15, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US PG Pub. 2015/0248648).

As per claims 1, 8, and 15, Rao discloses a computer implemented method for cognitive application review, computer system for cognitive application review, the method comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: and computer program product for cognitive application review, the method comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: (system and method for talent scoring, Rao ¶33; computer processor, ¶3-¶5; computer readable storage media, ¶97): 
receiving, by a processor, an applicant's application based on a job description (profile information for individuals, Rao ¶37; from resumes, ¶104) (Examiner notes the resumes as the equivalent to the applicants’ applications); 
collecting, by the processor, publicly available education information (academic ; 
collecting, by the processor, publicly available information about the applicant (from social network, ¶207-¶208; publication credentials, competition credentials, literacy credentials, ¶41-¶43); 
comparing, by the processor, the publicly available information about the applicant, as well as information included on the applicant's application, to the job description (talent score based upon credential values for the job, Rao ¶12, ¶58-¶59, and ¶92); 
comparing, by the processor, one or more skills and achievements of the applicant to one or more skills and achievements of other applicants (professional credentials, Rao ¶38 and ¶40; compared to other candidates, ¶89); 
rating, by the processor, one or more qualities, including a leadership quality, of the applicant (credential value, Rao ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, ¶107); 
ranking, by the processor, the applicant, based on the one or more rated qualities (ranking the plurality of candidates based on the calculated talent scores, Rao ¶5 and ¶53-¶54); 
identifying, by the processor, a low ranking applicant and providing feedback to the low ranking applicant (recommending credentials for the candidate to obtain, Rao ¶68-¶69 and ¶198); and 
recommending, by the processor, a high ranking applicant to an administrator (The individuals may then be presented to the user ranked according to their talent scores and/or corresponding measures of uncertainty. As a result, the most suitable individuals will be presented to the user for quick and efficient investigation, and the user has immediate feedback with respect to the suitability of individuals returned by the search that meet the provided search criteria, Rao ¶37).

As per claims 2, 9, and 16, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein collecting, by the processor, publicly available searching at least one public datastore for publicly available information; storing publicly available information in a private datastore; 

As per claims 3, 10, and 17, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein comparing, by the processor, the publicly available information about the applicant, as well as information included on the applicant's application, to categories is defined by an administrator, based on evaluating the job description (credentials, Rao ¶39-¶43) (Examiner notes the different types of credentials as the equivalent to the categories defined by an administrator).

As per claims 4, 11, and 18, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein rating, by the processor, one or more qualities, including the leadership quality, of the applicant further comprises: searching at least one publicly available datastore, including a social network, a blog, or a historical work report; identifying one or more leadership qualities of the applicant; and calculating a leadership rating for the applicant based on the identified leadership qualities (from social network, ¶207-¶208; publication credentials, competition credentials, literacy credentials, ¶41-¶43; credential value, ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, ¶107).

As per claims 5, 12, and 19, Rao discloses as shown above with respect to claims 4, 11, and 15.  Rao further discloses wherein leadership qualities include timeliness of tasks and assisting others (credential value, Rao ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, ¶107).

As per claims 6, 13, and 20, Rao discloses as shown above with respect to claims 1, 8, and 15.  Rao further discloses wherein ranking, by the processor, the applicant, based on the one or more rated qualities further comprises: calculating a weighted average by assessing the rated qualities and weighing each of the rated qualities based on a defined preference of the administrator (credential value, Rao ¶46-¶51; leadership and management credentials, ¶39-¶40; weights for credential values, ¶107).

As per claims 7 and 14, Rao discloses as shown above with respect to claims 1 and 8.  Rao further discloses wherein identifying, by the processor, the low ranking applicant and providing feedback to the low ranking applicant further comprises: comparing a ranking of the applicant to a ranking of at least one other applicant; and generating feedback for the applicant, wherein the generated feedback includes one or more weak areas in the applicant's application and a suggestion for one or more future educational opportunities (recommending credentials for the candidate to obtain, Rao ¶68-¶69 and ¶198).


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hattix et al. (US PG Pub. 2020/0349227) Analyzing resumes and highlighting non-traditional resumes.
Lecue et al. (US PG Pub. 2020/0320482) Data filtering for machine learning.
Sullivan et al. (US PG Pub. 2019/0138649) Electronic document supplementation with online social networking information.
Muhammedali (US PG Pub. 2017/0330153) Search extraction matching, draw attention-fit modality, application morphing, and informed apply apparatuses, methods and systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629